DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 13, 2022 was considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17-18,
Claims 17-18 are indefinite because it is unclear whether the first layer is present or not. Claims 17-18 allow for the first layer to be zero nm. This is because the claims allows the first layer to be 10nm or less. The “or less” includes zero. If the “or less” does not include zero then what is the lower boundary of the first layer, and where is this lower boundary stated in the disclosure? Because the claims contain no lower boundary it is unclear whether the first layer is even necessary for the claim. These limitations call in to question whether the first layer is necessary for claim 1 and 15. Thus, claims 17-18 are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al. (US 2010/0127335 A1) (“Niimi”), in view of Wajda et al. (US 2006/0172474 A1) (“Wajda”), with rational provided by Jangjian et al. (US 9,620,610 B1) (“Jangjian”).
Regarding claim 1, Niimi teaches at least in figures 1A-1F:
an oxide film (1004) containing first element (¶ 1004, where silicon can be the first element); and a
conductive film (1006) provided to be in contact with the oxide film (1004), containing metal element (¶ 0019, where Ti can be used) and oxygen element (1022; ¶ 0028 where 1022 is oxygen).

Niimi does not teach:
wherein the metal element is selected from the group consisting of W, Mo, Cr, V, Fe, Cu, or Nb.
Because Niimi does not teach these materials Niimi does not teach:
wherein a volume density of the oxygen element in the conductive film is
less than 2.38x1022 atoms/cm3 when the metal element is tungsten (W), 
less than 4.27x1022 atoms/cm3 when the metal element is molybdenum (Mo), 
less than 5.00x1022 atoms/cm3 when the metal element is chromium (Cr), 
less than 4.23x1022 atoms/cm3 when the metal element is vanadium (V), 
less than 4.84x1022 atoms/cm3 when the metal element is iron (Fe), 
less than 2.82x1022 atoms/cm3 when the metal element is copper (Cu), and 
less than 2.78x1022 atoms/cm3 when the metal element niobium (Nb) 

Niimi teaches:
The metal is Ti or Ta. ¶ 0019. 
Niimi also teaches:
less than 2.28x1022 atoms/cm3 when the metal element is titanium (Ti), and
less than 3.32x1022 atoms/cm3 when the metal element is tantalum (Ta) (¶ 0028where the oxygen concentration in 1006 can be between 1x1018/cm3 to 1x1021 atoms/cm3); and
That other metals can be used with an effective work function between 4.5 and 4.7 eV. ¶ 0019.

Waja teaches in at least table 1:
Other known materials which can be used as a work function metal within the acceptable limits taught by Niimi. These materials and their work function are listed below.
Cr has a work function of 4.5eV;
W has a work function of 4.55eV;
Fe has a work function of 4.7eV; and
Mo has a work function of 4.6eV
	It would have been obvious to one of ordinary skill in the art to substitute one of these known work function metals for TaN, TiN, or TaC of Nimi as these materials all conform to the express teachings eV requirement for metals that can be used according to ¶ 0019 of Niimi. Thus, the above materials of Waja, based upon their work function, are art recognized equivalent to the listed materials in Niimi. MPEP 2144.06. Based upon Waja and Niimi the materials of Waja listed above are also suitable for the intended purpose of being work function metals in Niimi. MPEP 2144.07
	
Additionally, Waja teaches:
	V has a work function of 4.3eV;
	Nb has a work function of 4.3eV; and
	These materials are considered to have a work function close enough to the previous metals that it would have been obvious to try and combine then with the teaches of Niimi.

	Based upon the teachings of Niimi in relation to volume density of oxygen to Ti and Ta it would have been obvious to one of ordinary skill in the art that when they made the obvious substitution of Cr, W, Fe, Mo, etc. for Ti or Ta that they would also want the oxygen volume density to be consistent with the volume density for Ti and Ta as taught by Niimi. In addition, Jangjian teaches in col. 2 at lines 57-62, that for PMOS work function metal layers one of ordinary skill in the art would want the oxygen concentration very low as oxygen can shift the work function of the material. And, by having a low oxygen concentration one can get a better quality of work function metal layers. Thus, while the prior art does not teach the specific density, or concentration, of oxygen in each of the different types of claimed materials it would have been obvious to one of ordinary skill in the art to optimize the oxygen concentration of the claimed metal layers in order to create a better quality work function metal. 
Therefore, with respect to the limitation “a volume density of the oxygen element in the conductive film…”, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.

Regarding the limitation, 
Wherein the conductive film has an electrical resistivity of 1.0x106 µΩ/cm or less.
Examiner is treating this as a characteristic of the device based upon the claimed composition of the material. Under MPEP 2112(III), when Applicant claims a composition in terms of a property or characteristic, and the prior art teaches the same material, but the property or characteristic is not disclosed it is proper for Examiner to rejected the claim under both 35 USC§§ 102 and 103. Here because the main rejection is a 35 USC § 103, this property or characteristic is being made under 35 USC § 103. Based upon Applicant’s arguments, see Remarks dated July 12, 2022 at page 6, Applicant is not only relying upon the volume densities described in claim 1 and claim 2. As shown above, Examiner has shown why it would have been obvious to try different oxygen volume densities for the different materials, and in claim 2 below, Niimi teaches a range of values for the volume density of oxygen which is inside the claimed ranges. Therefore, it would have been obvious that the prior art would have the claimed property or characteristic based upon the teachings of materials and the volume density of oxygen. 
Regarding claim 2, Niimi teaches at least in figures 1A-1F:
wherein the volume density of the oxygen element in the conductive film is 1.0x1016 atoms/cm3 or more (¶ 0028, where the oxygen concentration in 1006 can be between 1x1018/cm3 to 1x1021 atoms/cm3).
Regarding claim 3, the prior art teaches
wherein an atom of the metal element (Niimi Ti or Ta; Wada materials listed in table 1) is bounded with an atom of the oxygen element (1022) in the conductive film (1006, where it would have been inherent/obvious that the oxygen atoms which are inserted into the metal layer will bond with some of the Niimi or Wada materals in the conductive film which can potentially form oxides with said materials), and
said atom of the oxygen element is bounded with an atom of the first element (Si) (¶ 0018, where 1004 can be SiO2).
Regarding claim 4, Niimi teaches at least in figures 1A-1F:
wherein a binding energy between the metal element and an oxygen element is smaller than a binding energy between an oxygen element and the first element (this is an obvious/inherent characteristic of the process and/or materials. MPEP 2112.).
Regarding claim 5, Niimi teaches at least in figures 1A-1F:
further comprising a film (1024) on the conductive film (1006), 
which contains metal element (¶ 0029, where 1024 is a metal layer) of a same type as or a different type from the metal element (this limitation allows for any metal to be used. ¶ 0029 states element 1024 is a metal layer, thus any metal can be used) and has a lower oxygen concentration than the conductive film (since Niimi is silent to the oxygen concentration in the conductive film it is inherent/obvious that it does not have oxygen in it. Therefore, it is inherent/obvious that 1024 will have a lower oxygen concentration than 1006).
Regarding claim 12, the combination of prior art refences teaches:
Where in the conductive film (Niimi 1006) consists of a single metal element (Wada, where the single metal element can be one of the allowed materials in table 1).
Regarding claim 14,
Claim 14 is rejected for the same reasons as claims 1 and 12 above.
Regarding claims 15, and 16, Niimi teaches at least in figures 1A-1F:
Wherein the conductive film (1006) is in contact with the oxide film (1004).
Regarding claims 17, and 18, Niimi teaches at least in figures 1A-1F:
Interpretation #1
wherein the conductive film (1006) has a double-layer structure including a first layer and a second layer, and a thickness of the first layer is 10 nm or less (Applicant does not claim a material difference between the first layer and second layer. Therefore, the first layer and second layer can be made of the same material. Niimi teaches that 1006 can be formed of ALD. ¶ 0019. ALD is a process where individual atomic layers are deposited one at a time. Therefore, anyone of the ALD layers can be considered the first and second layer. Id. Further, Niimi teaches that the 1006 can be 10nm or less. Therefore, one of the ALD can be considered the first layer, and will be in this range. Therefore, Niimi teaches this limitation.).
Interpretation #2
Applicant uses the range 10nm or less. This range includes zero (0). Which means the first layer can be zero nm. Zero nm means that the first layer is not present. Therefore, the claim can be interpreted as having an optional first layer. Which means only the second layer is present. In this case the second layer now becomes the first layer. Which means these claims are simply relabeling the first layer to second layer. Since the prior art teaches the first layer the prior art first layer can also be relabeled to the second layer. And, therefore, the prior art continues to read upon the claim.

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. 
Regarding the limitation, 
Wherein the conductive film has an electrical resistivity of 1.0x106 µΩ/cm or less.
Examiner is treating this as a characteristic of the device based upon the claimed composition of the material. Under MPEP 2112(III), when Applicant claims a composition in terms of a property or characteristic, and the prior art teaches the same material, but the property or characteristic is not disclosed it is proper for Examiner to rejected the claim under both 35 USC§§ 102 and 103. Here because the main rejection is a 35 USC § 103, this property or characteristic is being made under 35 USC § 103. Based upon Applicant’s arguments, see Remarks dated July 12, 2022 at page 6, Applicant is not only relying upon the volume densities described in claim 1 and claim 2. As shown above, Examiner has shown why it would have been obvious to try different oxygen volume densities for the different materials, and in claim 2 below, Niimi teaches a range of values for the volume density of oxygen which is inside the claimed ranges. Therefore, it would have been obvious that the prior art would have the claimed property or characteristic based upon the teachings of materials and the volume density of oxygen. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

/VINCENT WALL/            Primary Examiner, Art Unit 2822